Citation Nr: 9919919	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
dorsal strain.

2.  Entitlement to service connection for external otitis of 
the right ear.

3.  Entitlement to an increased (compensable) evaluation for 
history of externa otitis of the left ear.

4.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from November 1996, March 1997, and September 1998 
rating decisions of the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO).  In the November 
1996 rating decision, the RO denied increased (compensable) 
evaluations for history of external otitis of the left ear 
and dorsal strain.  In a March 1997 rating decision, the RO 
denied service connection for external otitis of the right 
ear.  In an April 1998 rating decision, the RO continued the 
previous denials and denied service connection for PTSD.  
However, following receipt of additional evidence, the RO, in 
a September 1998 rating decision, granted service connection 
for PTSD and assigned a 10 percent disability evaluation.

In April 1997, the veteran, his spouse, and his 
representative appeared before hearing officer at a hearing 
at the RO.  In March 1999, the veteran and his representative 
appeared before a Member of the Board at a video conference 
hearing at the RO. 

At the March 1999 hearing, the veteran appeared to raise the 
issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and lumbar pain due to his service 
connected dorsal strain.  The RO has not had the opportunity 
to address these issues.  Jurisdiction does matter and it is 
not "harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Board member cannot have jurisdiction of 
the issue.  38 C.F.R. § 19.13 (1998).  The Court has noted 
that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
Therefore, the issue is referred to the RO for appropriate 
action.  Black v. Brown, 10 Vet. App. 279 (1997).  At this 
time, there is no more than a possible informal claim that 
was not filed with the regional office.  There is the absence 
of a decision, a notice of disagreement, a statement of the 
case and a substantive appeal.  The Board does not have 
jurisdiction.  Hazan v. Gober, 10 Vet. App. (1997).  The 
Court has clearly established that referral is appropriate.  
Black. 

The veteran is reminded that he has a duty to submit evidence 
of a well-grounded claim for service connection.

REMAND

The veteran is service-connected for a dorsal strain.  He 
alleged that he was worse.  This established a well-grounded 
claim for increase and a duty on the part of the VA to obtain 
an adequate VA examination of the dorsal spine.  Although the 
examination of the lumbar spine is adequate, he is not 
service-connected for the lumbar spine.  He is service 
connected for the dorsal spine.  There has been a failure in 
the duty to assist.

At his March 1999 hearing, the veteran reported that he has 
counseling appointments with a psychiatrist at the VA 
Community Center in Huntsville every couple of months and 
that he is on the waiting list for another treatment program 
in Tuscaloosa.  Additionally, the veteran reported that he 
has sought treatment for his ear disability at the VA clinic 
within the last year.  These records are not in the veteran's 
claims file.

Accordingly, the case is remanded for the following:

1.  All pertinent VA medical treatment 
records pertaining to the veteran's 
treatment at the Huntsville VA Community 
Center as well as any treatment the 
veteran has received in Tuscaloosa, 
should be obtained and associated with 
the claims file. 

2.  The RO consider the veteran's claims 
in light of 38 C.F.R. §§  4.85 and 4.86 
(1999) as amended.  

3.  The veteran is to be scheduled for a 
VA examination of the dorsal spine.  It 
is requested that the examination report 
comply with the guidance established in 
DeLuca.  The report should include active 
range of motion of the dorsal spine, 
passive range of motion, the presence or 
absence of weakness and pain and any 
other functional impairment. 

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



